 Case 18-50077-btf11           Doc 155 Filed 11/19/18 Entered 11/19/18 08:11:26                Desc
                                  Main Document     Page 1 of 2


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF MISSOURI
                                   KANSAS CITY DIVISION

IN RE:                                           )
                                                 )
LAKESHORE FARMS, INC.,                           )      Case No 18-50077-btf11
                                                 )      Chapter 11
                          Debtor.                )
                                                 )

       MOTION FOR LEAVE TO WITHDRAW AS COUNSEL FOR THE DEBTOR

           COMES NOW the law firm of Evans & Mullinix, P.A. and moves the Court for an Order

allowing it to withdraw as attorneys for the Debtor. The Debtor, through its president, Jonathan

L. Russell, has terminated the services of this firm and advised that he has requested that the law

firm of Berman, DeLeve, Kuchan & Chapman, LLC be retained to represent it as counsel for the

Debtor. Ronald Weiss of Berman, DeLeve, Kuchan & Chapman, LLC has confirmed that it will

be the Debtor’s new counsel and that, ,upon the filing of this motion, the law firm of Berman,

DeLeve, Kuchan & Chapman, LLC will be filing an entry of appearance and an application to be

employed as counsel for the Debtor.

           Counsel retains the right to submit a final application for fees and expenses once the

transition has been accomplished.

           WHEREFORE, the law firm of Evans & Mullinix, P.A. prays the Court for an Order

authorizing its immediate withdrawal as attorneys for the Debtor and for such other and further

relief as the Court deems just and proper.


                                                 Respectfully Submitted:

                                                 EVANS & MULLINIX, P.A.

                                                 /s/ Joanne B. Stutz
                                                 Joanne B. Stutz, KS #12365; MO #30820
                                                 7225 Renner Road, Suite 200
                                                 Shawnee, KS 66217
                                                 (913) 962-8700; (913) 962-8701 (Fax)
                                                 jstutz@emlawkc.com

00811506
 Case 18-50077-btf11       Doc 155 Filed 11/19/18 Entered 11/19/18 08:11:26                Desc
                              Main Document     Page 2 of 2


In the United States Bankruptcy Court
For the Western District of Missouri, Western Division
In re LAKESHORE FARMS, INC.
Case No 18-50077-btf11
MOTION FOR LEAVE TO WITHDRAW AS COUNSEL FOR THE DEBTOR




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 19th day of November, a true and correct copy of this Motion
to Withdraw was electronically filed with the court using the CM/ECF system which sent
notification to all parties of interest participating in the CM/ECF system


                                             /s/ Joanne B. Stutz
                                             Joanne B. Stutz




00811506                                        2
